Citation Nr: 1044281	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis.

2.  Entitlement to service connection for right elbow 
epicondylitis.

3.  Entitlement to service connection for left elbow 
epicondylitis.

4.  Entitlement to service connection for left shoulder 
arthritis.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979 
and from October 1980 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2006 and November 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, and Louisville, Kentucky, 
respectively.  

The Veteran testified at a Travel Board hearing at the Louisville 
RO before the undersigned Veterans Law Judge in August 2009.  A 
transcript is of record. 

The case was remanded by the Board for additional development in 
October 2009.  As a result of such development, the issue of 
service connection for obstructive sleep apnea was fully resolved 
in the Veteran's favor.  See rating decision dated May 10, 2010.  
Consequently, that issue is no longer on appeal.   

For reasons explained below, this appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action is required.


REMAND

As noted above, this case was previously remanded in October 2009 
for further evidentiary development.  However, another remand is 
required in this case for reasons explained below and to ensure 
compliance with our previous remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Although the Board regrets the 
additional delay, it is necessary to ensure that the Veteran is 
afforded every possible consideration with respect to his claims.  

In October 2009, the Board reopened the Veteran's claim of 
entitlement to service connection for left shoulder arthritis 
after determining that the Veteran had submitted new and material 
evidence, and remanded the reopened claim for medical 
examination.  The Board also remanded the Veteran's claims of 
entitlement to service connection for right shoulder arthritis, 
right elbow epicondylitis, and left elbow epicondylitis because 
there was no adequate medical opinion of record regarding the 
claimed disorders and the Veteran had not yet been afforded with 
a medical examination or medical nexus opinion with respect to 
his shoulder claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Specifically, the Board requested that the RO/AMC schedule the 
Veteran for an appropriate medical examination of his claimed 
right and left shoulder and elbow disorders.  The examiner was 
instructed to review the claims folder and Board remand in 
conjunction with the examination, identify the specific disorders 
suffered by the Veteran, and render an opinion as to whether it 
is "at least as likely as not" or "unlikely" that the 
disorders are related to the Veteran's period of active military 
service, to include any symptomatology shown therein.  

The Board also summarized the relevant evidence in the Remand 
portion of the October 2009 decision.  In this regard, the Board 
specifically noted that the Veteran contended that his currently 
diagnosed degenerative joint disease and osteoarthritis of the 
shoulders and lateral epicondylitis of both elbows had developed 
as a result of his performing strenuous labor while serving as a 
construction foreman during active military duty.  The Board also 
noted that service records showed the Veteran had served as a 
construction foreman, which likely required strenuous physical 
labor.  The service treatment records (STRs) also showed that the 
Veteran was diagnosed with right sternoclavicular joint 
inflammation in July 1982, and was treated for "recurrent 
'softball' elbow - medial epicondylitis [right]" in May 1986.  
Further, post-service medical evidence showed that the Veteran 
had a diagnosis of early degenerative joint disease of the 
acromioclavicular joint of the left shoulder in November 1998, 
and an assessment of bilateral acromioclavicular joint 
degenerative joint disease was noted in June 1999.  The Veteran 
retired from active military service in January 1997.  

The record reflects that the Veteran underwent a compensation and 
pension joints examination in January 2010.  At that time, the 
joints examiner (Dr. B.F.) diagnosed the Veteran with chronic 
rotator cuff tendon tear of the right shoulder, chronic 
tendinopathy with probable small tear of the superior glenoid 
labrum of the left shoulder, and right and left elbow tendonitis.  
The examiner further concluded that all of the disorders were 
less likely than not related to active military service.  

In regard to the claimed shoulder disorders, the examiner 
reasoned, in pertinent part, that review of the claims folder and 
STRs revealed no documented complaints or treatment for any 
shoulder disorders during active military service.  Thus, it 
appears that the examiner did not consider the July 1982 STR 
entry discussed above.  In addition, although the examiner wrote 
that the Veteran gave a history of shoulder problems related to a 
football injury during active service in November 1998, when 
summarizing the relevant evidence in the claims folder the 
examiner did not adequately discuss the Veteran's competent lay 
statement relating the onset of his shoulder pain to his period 
of active military service.  Further, she did not explain the 
significance of the findings pertaining to the shoulders during 
first three years following the Veteran's retirement from 
service, in providing her opinion.  For these reasons, the Board 
finds that the examiner's opinion is inadequate with respect to 
the Veteran's claimed shoulder disabilities.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination, it must provide an adequate one); Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record).

In regard to the claimed elbow disorders, the examiner reasoned 
that the treatment for right tennis elbow in 1986 was seemingly 
self-limited because the Veteran denied having a painful or trick 
shoulder at retirement and there was no further documented workup 
for an elbow complaint until 2005.  However, the examiner did not 
adequately address or discuss the Veteran's competent lay report 
of intermittent pain in the right elbow during service.  
Similarly, with respect to the left elbow, the examiner did not 
adequately address the Veteran's lay report that he began to 
experience pain radiating into the left shoulder and left wrist 
after he began to use his left arm to compensate for right elbow 
pain.  For these reasons, the examiner's opinion is also 
inadequate with respect to the Veteran's claimed elbow 
disabilities.  See Barr, supra.  

Moreover, the Veteran has submitted additional lay statements in 
support of his claims since the January 2010 VA joints 
examination; those should be considered.  Specifically, he sent a 
written statement wherein he explains his history of shoulder and 
elbow symptomatology, and a written statement from his wife 
wherein she relates her observations regarding the Veteran's 
claimed disabilities.  See May 2010 statements from the Veteran 
and his wife.  The Veteran and his wife are competent to report 
the Veteran's experience of symptoms related to the claimed 
disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  Because these statements were not of record 
at the time of the VA joints examination, they were not 
considered in the rendering of the examiner's medical nexus 
opinion. 

Thus, for the foregoing reasons, the Board finds that a remand 
for a supplemental medical nexus opinion regarding the claimed 
disorders is warranted.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that when the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.).

In view of the foregoing, the case is REMANDED for the following 
actions:

1.   Forward the claims folder to the January 
2010 VA examining physician, Dr. B.F. (or another 
appropriate physician), to obtain a medical nexus 
opinion, without additional examination, for the 
Veteran's claimed shoulder and elbow disorders.  
If another medical examination is deemed 
appropriate in order to provide the requested 
opinion, please so schedule.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
rendering his or her opinion.  In addressing the 
questions below, the examiner/reviewer's opinion 
should be informed by a review of the Veteran's 
medical history and findings as documented upon 
any prior medical examination or treatment.  To 
the extent feasible, other evidence, to include 
lay statements, may be used to support a 
diagnosis or an assessment of etiology as related 
to service.

a.   Based on review of the claims folder to 
include the January 2010 examination report 
and the May 2010 written statements of the 
Veteran and his wife, the examiner/reviewer 
must state whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's left shoulder 
and/or right shoulder disorder was caused by, 
or was initially manifested during, the 
Veteran's active military service, to include 
consideration of any symptomatology shown 
therein or any incident or event therein.  The 
examiner/reviewer must provide a 
supporting rationale for the opinion 
expressed.  The examiner must further confirm 
that the claims folder has been reviewed.

b.  Based on review of the claims folder to 
include the January 2010 examination report 
and the May 2010 written statements of the 
Veteran and his wife, the examiner/reviewer 
must state whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's left elbow 
and/or right elbow disorder was caused by, or 
was initially manifested during, the Veteran's 
active military service, to include 
consideration of any symptomatology shown 
therein or any incident or event therein.  The 
examiner/reviewer must provide a 
supporting rationale for the opinion 
expressed.  The examiner must further confirm 
that the claims folder has been reviewed.

c.  The examiner/reviewer should provide a 
thorough discussion of the Veteran's medical 
history as it pertains to his claimed left and 
right shoulder and elbow disorders in the 
examination report, and specifically discuss 
and/or address the following in rendering his 
or her opinion regarding whether the claimed 
disorders are causally or etiologically 
related to service: (1) the May 1986 STR 
wherein the Veteran reported "recurrent 
'softball' elbow - medial epicondylitis" 
(emphasis added); (2) the July 1982 STR 
entries regarding the Veteran's treatment for 
pain in the right sternoclavicular joint and 
the noted impression of right sternoclavicular 
joint inflammation; (3) the May 2010 lay 
statements provided by the Veteran and his 
wife concerning  his history of shoulder and 
elbow problems and his contentions regarding 
the cause of his shoulder and elbow disorders; 
(4) the November 2007 treatment record from 
the Ireland Army Hospital orthopaedic clinic; 
and (5) the November 1998 and January 1999 
through June 1999 treatment records, to 
include any lay statements from the Veteran 
regarding his history of shoulder problems 
contained therein.  The examiner must further 
confirm that the claims folder has been 
reviewed.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the opinion and 
supporting rationale cannot be provided 
without invoking processes relating to guesses 
or judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this is 
so.

2.  After any additional notification and/or 
development deemed necessary is undertaken, 
readjudicate the claims.  If any benefit sought 
on appeal remains denied, provide the Veteran and 
his representative with a Supplemental Statement 
of the Case and an appropriate period of time for 
response. 

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

